 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     SCOTT NORDBYE,                                      Case No. 1:19-cv-00940-DAD-SAB
11
                    Plaintiff,           ORDER DIRECTING CLERK OF THE
12                                       COURT TO CLOSE CASE AND REFLECT
          v.                             VOLUNTARY DISMISSAL PURSUANT TO
13                                       RULE 41(a) OF THE FEDERAL RULES OF
     MOUNTAIN LION ACQUISITIONS INC., et CIVIL PROCEDURE
14   al.,
                                         (ECF No. 39)
15            Defendants.

16

17          On January 21, 2020, a stipulation was filed dismissing this action with prejudice and

18 with each party to bear its own costs and fees. (ECF No. 39.) In light of the stipulation of the

19 parties, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San
20 Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an

21 award of costs or attorneys’ fees.

22          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

23 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

24
     IT IS SO ORDERED.
25

26 Dated:      January 21, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
